Title: To John Adams from Benjamin Rush, 9 June 1807
From: Rush, Benjamin
To: Adams, John



My dear friend
Philadelphia June 9th: 1807.

Permit me to trouble you with the delivery of the enclosed letter to Dr Tufts. It contains an Account of the death of his patient Mr: Land, and a small sum of money to be sent by the Doctor to Mr: Land’s parents in new Hamshire.
I sent you Mr Stevens’s pamphflet “on the dangers of the Country” a few days ago. I beg your Acceptance of it.
Since the date of my last letter I have been made very happy by the sight a Visit from my two daughters with the husband of One of them (Mr Cuthbert) and thier four Children, making with a niece of Mr Cuthbert’s and their Servants, an Addition of ten to my family. The Scene of joy produced by this event marks an  era in the lives of my dear Mrs Rush and myself. They purpose to remain with us Until the latter end of this month. My daughter Manners has refuted by her chearful deportment all the gloomy fears I had entertained of her Destiny in marriage: Her husband is every thing the most indulgent parents could wish a husband to be for an only and favorite daughter.—She expects to sail for England with him in the Course of the present year.
Expect a longer letter from me Shortly. In the mean while be assured of the respect and Affection of your sincere and Obliged friend

Benjn: Rush